Case: 1:18-cv-01134-WHB Doc #: 13 Filed: 02/27/19 1 of 2. PagelD #: 117

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
CASE NO. 4. /-
JIM T. GLOVER, JR., AS 1:18-ev-1134
Plaintiff, ) MAGISTRATE JUDGE
) WILLIAM H. BAUGHMAN, JR.
v. )
) DEFENDANTS’ _
CORPORAL BOARDMAN, et al. ) POSITION STATEMENT REGARDING
, ) AGENDA FOR CASE MANAGEMENT
Defendant. )} CONFERENCE |
Corp. Steve Boardman
Phaintifff_and Off Philip Irion "Defendants —_[party’s name]

 

pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 16.3(b)(3), hereby submits the

following statement of its position regarding the agenda for the Case Management Conference to
be held on (ne date set)

 

 

1, This case should be assigned to the following track:
Expedited v Standard Administrative
Complex Mass Tort

2. This case is/ v is not suitable for one or more of the following Alternative

Dispute Resolution (“ADR”) mechanisms:

Early Neutral Evaluation Summary Jury Trial
Mediation Summary Bench Trial
Arbitration

3. The parties ¥ do/ do not consent to the jurisdiction of the United States

Magistrate Judge under 28 U.S.C. § 636(c).

(Rev. 080709)
Case: 1:18-cv-01134-WHB Doc #: 13 Filed: 02/27/19 2 of 2. PagelD #: 118

4. Non-Expert Discovery shall be completed on or before June 1, 2019
Discovery shail be conducted according to the guidelines set forth in Local Rule 16.2(a) for cases
assigned to the case management track referred to in item no. 1 above. The Court specifically
directs the parties to comply with Local Rule 37,1 , including the obligation to contact the presiding
judicial officer by telephone, before filing any motion under Federal Rule of Civil Ht Procedure 37

seeking aid from the Court in discovery matters.

5. Expert reports must be submitted to opposing counsel on or before August 1, 2019
for the party bearing the burden of proof on the issue addressed. Responsive reports are due by
September 1, 2019 . Expert Discovery shall be completed on or before November 1, 2019

 

6. Filing of Discovery Materials. Unless otherwise ordered by the Court, initia!
disclosures, discovery depositions, interrogatories, requests for documents, requests for admissions,
and answers and responses thereto shall not be filed in the Electronic Case Filing System, except

that discovery materials may be filed as evidence in support of a motion or for use at trial.

7. The pleadings shall be amended and new parties shall be joined on or before
March 15, 2019

 

8. Dispositive motions shall be filed on or before\ovember 15.2019 . Motions for
summary judgment may be filed at any time authorized under Rule 56, F.R.C.P., but the filing of
such motions prior to the completion of discovery relevant to issues raised is discouraged. The

requirements of Rule 56, including those under Rules 56(e) and (f), will be strictly applied.

s/ Robert Cathcart
COUNSEL FOR PLAINFIFFES)/DEF ENDANT(S)

 

2. (Rey. 080709)
